Title: To James Madison from Josiah Meigs, 3 April 1814
From: Meigs, Josiah
To: Madison, James


        
          Surveyor General’s Office,Cincinnati, Ohio, April 3, 1814
        
        The Subscriber has the honour, respectfully to represent to the President of the United States, that an intimation has been made to him, on the part of the present Commissioner of the General Land-Office, of his wish to exchange offices. If, in the opinion of the President and Senate, this would advance the public interest, it would be acceptable to the Subscriber.
        The System of Surveying the Public Lands has been brought to such perfection by my Predec[e]ssors in this Office, and particularly by Col Jared Mansfield, that it does not, now, demand, for its faithful execution, any peculiar Mathematical skill.
        The running of a Standard Meridian Line and of a Standard East and West line, and of Lines parallel to these, at the distance of Six Miles, forms Townships, the Subdivision of which into half or Quarter Sections is by no means difficult.
        There are now in this Region several Surveyors who have given full proof both of their ability and integrity.
        The determination of Geographic Longitudes and Latitudes with precision depends chiefly on the accuracy of the Instruments employed.
        There are now in this Office, belonging to the United States,
        
          1. Two very accurate Sextants;
          2. A Transit Instrument,
          3 A Pendulum Chronometer,
          4 A Gregorian Telescope,
        
        The 2d and 3d, tho’ far more accurate and perfect than any I have seen, are not easily portable. If very great precision is required by the Government in Geographic positions, it would be desirable that the artist should be furnished with a Zenith Sector or the Circle of Borda, and a portable Chronometer.
        Yet, with the instruments now in this Office, I have no doubt that the Commissioner of the General Land Office would be able to fulfil the duties and perform the Services required of the Surveyor General, to the acceptance of the Government.
        
        This Western Region is daily becoming more interesting; and if the existing System of Survey & Sale is faithfully pursued and executed, the result will exceed the hopes both of its Friends and Enemies.
        
          Josiah Meigs.
          Surveyor General
        
      